DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Regarding the argument of claim 1, the examiner respectfully disagrees. Claim 1 recites: “at least one of a plurality of switches included in the first inverter has a first current capacity; and a plurality of switches included in the second inverter have a second current capacity that is greater than the first current capacity”. In TANAKA, Fig. 10, Para. 0047, switch 11-32 having two chip pairs 400 in parallel, the total resistance is much smaller, so they are having higher current capacity. Also, in Tanaka Para. 0047: “Accordingly, a turned-on-resistance of each switch of inverter 4B has a resistance value of two times in comparison with each switch of inverter 4A”. That is, total resistance of switches is larger and the resistance of inverter 4B is larger as well, this makes the current capacity smaller than the counterpart.
The previous rejections remain.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 8 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TANAKA et al. (WO 2012/098585 Al, hereinafter TANAKA, already of record from IDS).
Regarding claim 1, TANAKA teaches a power conversion device that converts power from a power supply to power to be supplied to a motor with n-phase windings, where n is an integer of 3 or greater, the power conversion device comprising (See at least TANAKA: Fig. 1):
a first inverter connected to first ends of windings of each phase of the motor (See at least TANAKA: Fig. 2, Para. 0025-0029);
a second inverter connected to second ends of the windings of each phase of the motor (See at least TANAKA: Fig. 2, Para. 0025-0029); and
a switching circuit used to define a neutral point in the windings of each phase on a side of the first inverter; wherein (See at least TANAKA: Para. 0029); wherein
at least one of a plurality of switches included in the first inverter has a first current capacity (See at least TANAKA: Fig. 10, Para. 0047); and
a plurality of switches included in the second inverter have a second current capacity that is greater than the first current capacity (See at least TANAKA: Fig. 10, Para. 0047).

Regarding claim 6, TANAKA teaches the power conversion device according to claim 1. TANAKA further teaches:
wherein each bridge circuit of the first and second inverters includes n legs each including a low side switch and a high side switch (See at least TANAKA: Fig. 2, Para. 0025-0029);
(See at least TANAKA: Para. 0029); and
the n low side switches and the n high side switches in the bridge circuit of the first inverter have the first current capacity (See at least TANAKA: Fig. 10, Para. 0047).

Regarding claim 8, TANAKA teaches the power conversion device according to claim 1. TANAKA further teaches:
wherein the power conversion device includes: 
a first operation mode in which power conversion is performed using the second inverter and the neutral point of the windings of each phase at the first inverter side by the switching circuit when the motor is driven at a low speed (See at least TANAKA: Para. 0043-0049); and
a second operation mode in which power conversion is performed by n-phase energization control of the first and second inverters when the motor is driven at a high speed (See at least TANAKA: Para. 0043-0049).

Regarding claim 13, TANAKA teaches the power conversion device according to claim 1. TANAKA further teaches:
wherein the power supply is a single power supply (See at least TANAKA: Fig. 2, Para. 0025).

Regarding claim 14, TANAKA teaches a motor driver comprising:
a motor; 
the power conversion device according to claim 1; and 
a control circuit to control the power conversion device (See at least TANAKA: Fig. 1).

Regarding claim 15, TANAKA teaches an electric power steering device comprising the motor driver according to claim 14 (See at least TANAKA: Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA in view of SAWA (JPH0799959B2, hereinafter SAWA, already of record from IDS. Refer to the machine translation attached for the paragraphs and numbers).
claim 2, TANAKA teaches the power conversion device according to claim 1. TANAKA further teaches:
wherein each bridge circuit of the first and second inverters includes n legs each including a low side switch and a high side switch (See at least TANAKA: Fig. 2, Para. 0025-0029);…
the n low side switches in the bridge circuit of the first inverter have the first current capacity, and the n high side switches in the bridge circuit of the first inverter have the second current capacity (See at least TANAKA: Fig. 2, Para. 0025-0029; Para. 0047).
Yet, TANAKA does not explicitly teach:
…the switching circuit is a power-supply-side switching circuit including a first switch to switch whether the first inverter and the power supply are connected or disconnected; and…
However, in the same field of endeavor, SAWA teaches:
…the switching circuit is a power-supply-side switching circuit including a first switch to switch whether the first inverter and the power supply are connected or disconnected (See at least SAWA: Fig. 1, lines 94-102); and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power conversion device of TANAKA, to incorporate power-supply-side switching circuit, as taught by SAWA, for the benefit of providing a winding switching type inverter having no switching loss time (see at least SAWA: Lines 50-52).

Regarding claim 3, TANAKA teaches the power conversion device according to claim 1. TANAKA further teaches:
wherein each bridge circuit of the first and second inverters includes n legs each including a low side switch and a high side switch (See at least TANAKA: Fig. 2, Para. 0025-0029);…
(See at least TANAKA: Fig. 10; Para. 0047).
Yet, TANAKA does not explicitly teach:
… the switching circuit is a power-supply-side switching circuit including a first switch to switch whether the first inverter and the power supply are connected or disconnected; and…
However, in the same field of endeavor, SAWA teaches:
… the switching circuit is a power-supply-side switching circuit including a first switch to switch whether the first inverter and the power supply are connected or disconnected (See at least SAWA: Fig. 1, lines 94-102); and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power conversion device of TANAKA, to incorporate power-supply-side switching circuit, as taught by SAWA, for the benefit of providing a winding switching type inverter having no switching loss time (see at least SAWA: Lines 50-52).

Regarding claim 4, TANAKA teaches the power conversion device according to claim 1. TANAKA further teaches:
wherein each bridge circuit of the first and second inverters includes n legs each including a low side switch and a high side switch (See at least TANAKA: Fig. 2, Para. 0025-0029);…
the n low side switches in the bridge circuit of the first inverter have the second current capacity, and the n high side switches in the bridge circuit of the first inverter have the first current capacity (See at least TANAKA: Fig. 10; Para. 0047).
Yet, TANAKA does not explicitly teach:

However, in the same field of endeavor, SAWA teaches:
… the switching circuit is a ground-side switching circuit including a second switch to switch whether the first inverter and a ground are connected or disconnected (See at least SAWA: Fig. 1, lines 94-102); and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power conversion device of TANAKA, to incorporate ground-side switching circuit, as taught by SAWA, for the benefit of providing a winding switching type inverter having no switching loss time (see at least SAWA: Lines 50-52).

Regarding claim 5, TANAKA teaches the power conversion device according to claim 1. TANAKA further teaches:
wherein each bridge circuit of the first and second inverters includes n legs each including a low side switch and a high side switch (See at least TANAKA: Fig. 2, Para. 0025-0029);…
the n low side switches in the bridge circuit of the first inverter have a third current capacity that is larger than the first current capacity and smaller than the second current capacity, and the n high side switches in the bridge circuit of the first inverter have the first current capacity (See at least TANAKA: Fig. 10; Para. 0047).
Yet, TANAKA does not explicitly teach:
… the switching circuit is a ground-side switching circuit including a second switch to switch whether the first inverter and a ground are connected or disconnected; and…
However, in the same field of endeavor, SAWA teaches:
(See at least SAWA: Fig. 1, lines 94-102); and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power conversion device of TANAKA, to incorporate ground-side switching circuit, as taught by SAWA, for the benefit of providing a winding switching type inverter having no switching loss time (see at least SAWA: Lines 50-52).

Regarding claim 7, TANAKA teaches the power conversion device according to claim 1. TANAKA further teaches:
wherein each bridge circuit of the first and second inverters includes n legs each including a low side switch and a high side switch (See at least TANAKA: Fig. 2, Para. 0025-0029);…
the n low side switches and the n high side switches in the bridge circuit of the first inverter have the first current capacity (See at least TANAKA: Fig. 10; Para. 0047).
Yet, TANAKA does not explicitly teach:
… the switching circuit includes a power-supply-side switching circuit including a first switch to switch whether the first inverter and the power supply are connected or disconnected and a ground-side switching circuit including a second switch to switch whether the first inverter and a ground are connected or disconnected; and…
However, in the same field of endeavor, SAWA teaches:
… the switching circuit includes a power-supply-side switching circuit including a first switch to switch whether the first inverter and the power supply are connected or disconnected and a ground-side switching circuit including a second switch to switch whether the first inverter and a ground are connected or disconnected (See at least SAWA: Fig. 1, lines 94-102); and…
(see at least SAWA: Lines 50-52).

Regarding claim 12, TANAKA teaches the power conversion device according to claim 7. TANAKA further teaches: 
wherein the power conversion device includes:
as a first operation mode in which …are turned off, and all of the n low side switches and the n high side switches are turned on in the bridge circuit of the first inverter, the first operation mode in which power conversion is performed using the second inverter and two neutral points of the windings of each phase at a low side and a high side of the first inverter when the motor is driven at a low speed (See at least TANAKA: Para. 0043-0049); and
as a second operation mode in which …are turned on, the second operation mode in which power conversion is performed by n-phase energization control of the first and second inverters when the motor is driven at a high speed (See at least TANAKA: Para. 0043-0049).
Yet, TANAKA does not explicitly teach:
…the power-supply-side and ground-side switching circuits …
…the power-supply-side and ground-side switching circuits…
However, in the same field of endeavor, SAWA teaches:
…the power-supply-side and ground-side switching circuits …
 (See at least SAWA: Fig. 1, lines 94-102); and…
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power conversion device of TANAKA, to incorporate ground-side and power-supply-side switching circuit, as taught by SAWA, for the benefit of providing a winding switching type inverter having no switching loss time (see at least SAWA: Lines 50-52).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over TANAKA in view of SAWA as applied to claim 2 and 4 above, and further in view of Arata (JP2014054094A, hereinafter Arata, already record of IDS. Refer to the machine translation attached for the paragraphs and numbers)
Regarding claim 9, TANAKA in combination with SAWA teaches the power conversion device according to claim 2. 
Although TANAKA in combination with SAWA teaches a first operation mode, a second operation mode and neutral point, TANAKA in combination with SAWA does not explicitly teach:
wherein the power conversion device includes:
as a first operation mode in which the first switch of the power-supply-side switching circuit is turned off, and the n high side switches are turned on and the n low side switches are turned off in the bridge circuit of the first inverter, the first operation mode in which power conversion is performed using the second inverter and the neutral point of the windings of each phase at a high side of the first inverter when the motor is driven at a low speed; and

However, in the same field of endeavor, Arata teaches:
wherein the power conversion device includes:
as a first operation mode in which the first switch of the power-supply-side switching circuit is turned off, and the n high side switches are turned on and the n low side switches are turned off in the bridge circuit of the first inverter, the first operation mode in which power conversion is performed using the second inverter and the neutral point of the windings of each phase at a high side of the first inverter when the motor is driven at a low speed (See at least Arata: Fig. 4, Para. 0016); and
as a second operation mode in which the first switch of the power-supply-side switching circuit is turned on, the second operation mode in which power conversion is performed by n-phase energization control of the first and second inverters when the motor is driven at a high speed (See at least Arata: Fig. 4, Para. 0016).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power conversion device of TANAKA in combination with SAWA, to incorporate power conversion is performed by switching different inverters, as taught by Arata, for the benefit of switching windings in an integrated manner (see at least Arata: Para. 0005).

Regarding claim 10, TANAKA in combination with SAWA teaches the power conversion device according to claim 4. 
Although TANAKA in combination with SAWA teaches a first operation mode, a second operation mode and neutral point, TANAKA in combination with SAWA does not explicitly teach:

as a first operation mode in which the second switch of the ground-side switching circuit is turned off, and the n high side switches are turned off and the n low side switches are turned on in the bridge circuit of the first inverter, the first operation mode in which power conversion is performed using the second inverter and the neutral point of the windings of each phase at a low side of the first inverter when the motor is driven at a low speed; and
as a second operation mode in which the second switch of the ground-side switching circuit is turned on, the second operation mode in which power conversion is performed by n-phase energization control of the first and second inverters when the motor is driven at a high speed.
However, in the same field of endeavor, Arata teaches:
wherein the power conversion device includes:
as a first operation mode in which the second switch of the ground-side switching circuit is turned off, and the n high side switches are turned off and the n low side switches are turned on in the bridge circuit of the first inverter, the first operation mode in which power conversion is performed using the second inverter and the neutral point of the windings of each phase at a low side of the first inverter when the motor is driven at a low speed (See at least Arata: Fig. 4, Para. 0016); and
as a second operation mode in which the second switch of the ground-side switching circuit is turned on, the second operation mode in which power conversion is performed by n-phase energization control of the first and second inverters when the motor is driven at a high speed (See at least Arata: Fig. 4, Para. 0016).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power conversion device of TANAKA in combination with SAWA, to incorporate power conversion is performed by switching different (see at least Arata: Para. 0005).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over TANAKA in view of Arata.
Regarding claim 11, TANAKA teaches the power conversion device according to claim 6. 
Although TANAKA teaches a first operation mode, a second operation mode and neutral point, TANAKA does not explicitly teach:
wherein the power conversion device includes:
as a first operation mode in which the neutral point relay circuit is turned on, and all of the n low side switches and the n high side switches are turned off in the bridge circuit of the first inverter, the first operation mode in which power conversion is performed using the second inverter and the neutral point of the windings of each phase at the neutral point relay circuit when the motor is driven at a low speed; and 
as a second operation mode in which the neutral point relay circuit is turned off, the second operation mode in which power conversion is performed by n-phase energization control of the first and second inverters when the motor is driven at a high speed.
However, in the same field of endeavor, Arata teaches:
wherein the power conversion device includes:
as a first operation mode in which the neutral point relay circuit is turned on, and all of the n low side switches and the n high side switches are turned off in the bridge circuit of the first inverter, the first operation mode in which power conversion is performed using the second inverter and the neutral point of the windings of each phase at the neutral point relay circuit when the motor is driven at a low speed (See at least Arata: Fig. 4, Para. 0016); and
 (See at least Arata: Fig. 4, Para. 0016).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the power conversion device of TANAKA, to incorporate power conversion is performed by switching different inverters, as taught by Arata, for the benefit of switching windings in an integrated manner (see at least Arata: Para. 0005).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231. The examiner can normally be reached Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663